Title: To Alexander Hamilton from Bartholomew Dandridge, [16 June 1794]
From: Dandridge, Bartholomew
To: Hamilton, Alexander



[Philadelphia, June 16, 1794]

By the Presidents order Bw. Dandridge transmits to the Secretary of the Treasury a Commission signed by the President, but not completed, for the Supervisor of Pennsylvania. The President thinks it should be known with certainty that Col Miller will accept, before his name is inserted.
Bw. Dandridge returns the papers relative to the Collector of York. The President is [of] opinion that his conduct has made it necessary that he should be superceded; & wishes the Secretary to make enquiry for a proper character to take his place.
16 June 1794.
